DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner
The examiner handling the instant application in the technology center has changed. All correspondence regarding the instant application should be directed to examiner Tigabu Kassa in Technology Center 1600, Art Unit 1619.
Election/Restriction
Applicant’s election without traverse of Invention II (claims 11-13 and 24-26) drawn to particle composition in the reply filed on April 06, 2021 is acknowledged. After reviewing the recited claims, the examiner determined that a species election requirement is necessary before any patentability determination to be made by the examiner.

This application contains claims directed to the following patentably distinct species
Applicant is requested to elect a specific and defined species for each of the following elements:
-Applicant is requested to elect a specific and defined polyamine (see page 15 of specification for species);
-Applicant is requested to elect a specific and defined silica particle type (see specification page 50 for the use of carboxylated silica as species);
-Applicant is requested to elect a specific and defined crosslinker (see page 16 of specification for species);
-Applicant is requested to elect a specific and defined polysaccharide (see page 16-17 of specification for species);
-Applicant is requested to elect a specific and defined therapeutic biomolecule (see page 18-27 of specification for species); and 
-Applicant is requested to elect a specific and defined fluoride source (see page 28 of specification for species);
 The species are independent or distinct because the species differ with respect to their structure, property, function, and/or mechanism of action. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 11 and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species differ with respect to their structure, property, function, and/or mechanism of action.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGABU KASSA/Primary Examiner, Art Unit 1619